UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JANUARY 31, 2017 Commission file number 000-55369 ADAIAH DISTRIBUTION INC. (Exact name of registrant as specified in its charter) Nevada(State or other jurisdiction of incorporation or organization) Poruka iela 3 Madona LV-4801 Latvia (Address of principal executive offices, including zip code.) (775) 375-5240(Telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 141,000 shares as of March 8, 2017 ITEM 1. FINANCIAL STATEMENTS ADAIAH DISTRIBUTION INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS Three Months Ended
